Case 1:19-cv-03820-PGG Document 44 Filed 12/18/19 Page 1 of 1

Reed Smith tip
599 Lexington Avenue
New York, NY 10022-7650

 

 

Peter D. Raymond
Direct Phone: +1 212.549.0364 cs " oto oot vie
Email: praymond@reedsmith.com reedsmith.com
December 18, 2019 MEMO ENDORSED ‘) r
Ae ROME AP
The Application is granted. i Pa
VIA ECF OM span uh re
SOQ ORDERED: GOL _
Honorable Paul G. Gardephe if “ined Aw vt Lomuals 16 og VA
United States District Judge aul G. Gardephe, U.S.D.J. v

Southern District of New York A ,
40 Foley Square Dated: Do, (f 2ofF _
New York, New York 10007 :

Re: — Duracell U.S. Operations, Inc. v. My Import USA Inc., et al
Case No. 19-cv-3820 (PGG)

Dear Judge Gardephe:

We represent Duracell US Operations Inc. and write with the consent of all parties to request an
adjournment of the status conference scheduled for December 19, 2019, at 10:00 am, until January 23,
2020. Plaintiff recently exchanged proposed financial terms for settlement in response to the
defendants’ earlier informal exchange of documents and information for settlement purposes, and the
parties request additional time to engage in further settlement negotiations before issuing a pre-trial
scheduling Order. All parties otherwise agree upon all remaining proposed settlement terms.

This is the parties’ second request for an extension of this status conference. No other deadlines
set herein by the Court will be affected by the within request.

Thank you for your consideration of this request.

Respectfully submitted,

ee _s/ Peter Raymond
Peter D. Raymond, Esq.

All counsel of Record (via ECF)

O
oO

ABU DHABI 6 ATHENS ¢ BEIJING ¢ CENTURY CITY ¢ CHICAGO # DUBAI FRANKFURT #¢ HONG KONG ¢ HOUSTON @ KAZAKHSTAN ¢ LONDON ¢ LOS ANGELES ¢ MIAMI ¢ MUNICH ¢ NEW YORK ¢ PARIS
PHILADELPHIA ¢ PITTSBURGH @ PRINCETON ¢RICHMOND ¢ SAN FRANCISCO ¢ SHANGHAI ¢ SILICON VALLEY @ SINGAPORE # TYSONS # WASHINGTON, D.C. ¢ WILMINGTON

 

 

 

 

 

 
